DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2009/0062739) in view of Salahieh (US 2017/0042614).

Regarding claims 1-3 and 11-14, Anderson discloses and teaches a medical guidewire assembly for tracking which includes a conductive core, trackable electromagnetic element for guiding and tracking the position of the medical device during interrogation, as well as lumens and insulation materials for forming said localization element (0049-0059). The system of Anderson additionally includes traces and contact components for the electrical assembly including at least coils and wiring elements for contact region forming (0038, 0046, 0057), and with regard to the amended limitations, discloses and teaches the generation of excitation signals at the coil causing the element to generate a magnetic field based on excitation signaling (0035-0037, Fig 1-4). 
Anderson discloses all of this, but fails to disclose the polymer tubing enclosure, as well as the integration of the wires/core/trace/coils through such an insulated layer to maintain electrical connections there-between (0054-0056 for the disclosure of the insulated windings and ceramic fill).

Attention is hereby directed to the teaching reference to Salahieh et al discloses and teaches a medical guidewire assembly including a conductive core, polymer tubing enclosing (0101-0103) the guidewire and an electromagnetic element at the distal end of the core including a coil which is coupled to a structure enclosed by the polymer tubing, and wherein the second end of the coil is coupled to the conductive core (0146-0149, and 0199-204). Within the system the contacts include the coil itself being formed as a contact region for traces or the like and the windings can be bunched together to form various contact points/regions (Fig 33-34, and 0199-0204). 
The system is constructed with gaps in the outer insulation to allow for the guidewire to contact electrical connections (0099-0113 (all insulation and flex circuit components as well as layering and joint formation) and can include coupling elements to form electrical connections between mapping elements (core elements) and coil/wire assemblies (Mapping 0198-0203 with 203 describing the conductive segmentation of the core assembly and lead structures which form joints with the wires). 

It would have been obvious to one of ordinary skill in the art at the time of the invention it have utilized the contact trace designs and electrical connections/construction elements of the Salahieh reference with those of the Anderson reference in order to provide a trackable medical assembly for interrogation and treatment of the body (Salahieh 0101, 0198-203, Anderson abstract and 0054-0056).


Regarding claims 4-10 and 15, Anderson discloses the tracking catheter and guidewire above, but fails to disclose a non-circular cross section, the joining of tracers with solder or laser weld, nor the assembly utilizing a ‘braid’.  Anderson does disclose and teach the use of an assembly where the guidewire is less than 3 mm in diameter and whereby the length can be between .5-3000mm (0025-0028, 0030). Attention is hereby directed to the teaching reference to Salahieh (0101-0105, 0263-0265, 0134, Fig 1-4) which discloses and teaches a non-circular cross-sectional core, the formation of electrical couplings between wires/traces (ubiquitously soldered, but also discloses laser connections and formation (0100-0101)) as well as the use of a metallic structure which is formed of multiple wires (braid) and has a compact structure for delivery (0117, 0146, 0202 for woven wires and braided traces/contacts). 
Additionally, the reference to Salahieh discloses an embodiment including conductive structures and polymer scaffolding being integrated into a single structure with spread apart contact elements/regions/points (0101-0105, 0263-0265, 0134, Fig 1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the electrical coupling of the reference to Salahieh with the guide wire system of Anderson in order to provide for a trackable display of a catheter/guide wire assembly during interrogation and treatment (0028, Abs, Anderson).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited reference to Anderson clearly discloses and teaches that the coil elements of the invention can be active generator elements for magnetic fields (transceiver disclosure).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793